Name: 95/368/EC: Commission Decision of 7 September 1995 amending Decision 84/128/EEC on establishing an Industrial Research and Development Advisory Committee (IRDAC)
 Type: Decision
 Subject Matter: research and intellectual property;  industrial structures and policy;  personnel management and staff remuneration;  European organisations;  information and information processing;  EU institutions and European civil service
 Date Published: 1995-09-15

 Avis juridique important|31995D036895/368/EC: Commission Decision of 7 September 1995 amending Decision 84/128/EEC on establishing an Industrial Research and Development Advisory Committee (IRDAC) Official Journal L 219 , 15/09/1995 P. 0038 - 0038COMMISSION DECISION of 7 September 1995 amending Decision 84/128/EEC on establishing an Industrial Research and Development Advisory Committee (IRDAC) (95/368/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas by its Decision 84/128/EEC (1) the Commission has set up an Industrial Research and Development Advisory Committee (IRDAC); whereas this Decision has been amended by Decision 86/9/EEC of 7 January 1986 (2) and, in the latest instance, by Commission Decision 88/46/EEC (3); Whereas Article 130f (1) of the Treaty on European Union states that the Community shall have the objective of strengthening the scientific and technological bases of Community industy and encouraging it to become more competitive at international level, while promoting all the research activities deemed necessary by virtue of other Chapters of this Treaty; Whereas it is appropriate to adjust the consultative system of the Industrial Research and Development Committee to the new guidelines and policy requirements in the field of science and technology; Whereas action has been taken at European level to set up, alongside the Federation of European Industrial Cooperative Research Organizations (FEICRO), another association grouping together the various research centres: European Association of Contract Research Organizations (EACRO); Whereas small and medium-sized enterprises (SMEs) make an important contribution to industrial competitiveness and innovation in Europe and that they have a representative organization, the European Union of Crafts and Small and Medium-sized Enterprises (UAEPME); Whereas the number of seats on the Industrial Research and Development Advisory Committee should be changed in order to take into account the evolution of research and technological development policy within the European Union, HAS DECIDED AS FOLLOWS: Article 1 Article 3 (1) of Decision 84/128/EEC shall be replaced by the following: '1. The Committee shall be composed of 19 members with substantial experience in strategy, research and development work in industrial undertakings, research institutes or other organizations involved in work related to industrial RTD strategy, research and development who shall be appointed by the Commission in a personal capacity.` Article 2 Article 3 (2) of Decision 84/128/EEC shall be replaced by the following: '2. In order to facilitate the exchange of information, as well as adequately to take into account the interest of the European organization competent in the field of industrial research and development, namely: - the Union of Industries of the European Community (UNICE), - the European Centre for Public Enterprise (ECPE), - the European Association of Contract Research Organizations (EACRO); the Federation of European Industrial Cooperative Research Organizations (FEICRO), - the European Trade Union Confederation (ETUC), - the European Union of Crafts and Small and Medium-Sized Enterprises (UAEPME). The Committee shall include in addition five members appointed by the Commission after consultation with these organizations.` Article 3 This Decision shall apply with effect from the day of its publication in the Official Journal of the European Communities. Done at Brussels, 7 September 1995. For the Commission Ã dith CRESSON Member of the Commission